EXHIBIT 10 (a)
THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of April 21, 2010)
Form of
Restricted Stock Grant Agreement

             
Grantee:
      Date of Grant:    
 
           
 
      Date of Vesting:    
 
           

         
Number of Time-Based Restricted Shares:
       
 
       
Number of Performance-Based Restricted Shares:
       
 
       
Total Number of Restricted Shares:
       
 
       

     1. Grant of Restricted Shares. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (the “Grantee”) the
aggregate number of shares of Common Stock, $1.00 par value, of the Company set
forth above (the “Restricted Shares”) in accordance with the terms of this
Restricted Stock Grant Agreement (this “Agreement”) and the terms of The
Sherwin-Williams Company 2006 Equity and Performance Incentive Plan, as amended
and restated as of April 21, 2010 (the “Plan”), the related Prospectus and such
other rules and procedures as may be adopted by the Company. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Plan.
     2. Vesting
     (a) Vesting of Performance-Based Restricted Shares. Subject to Sections 3
and 5 hereof, provided Grantee is continuously employed with the Company or a
Subsidiary from the Date of Grant through the Date of Vesting, inclusive (the
“Restriction Period”), in Grantee’s present position or in such other position
as the Board may determine entitles Grantee to retain the rights under this
grant (such positions being hereinafter referred to as a “Participating
Position”), a percentage ranging from 0% to 100% of the Performance-Based
Restricted Shares shall vest in accordance with the Management Objective set
forth below. The determination of the percentage of the Performance-Based
Restricted Shares that will vest shall be made after such time as the Board has
obtained the information, made the decisions, and completed the calculations
necessary. The percentage of the Performance-Based Restricted Shares that will
vest is based upon the Company’s Earnings Per Share (“Cumulative EPS”) during
the three-year period ending on December 31 of the most recently completed
fiscal year prior to the Date of Vesting (the “Measurement Period”), as
determined in accordance with the following table:

          Percentage of Shares Vesting Cumulative     EPS   Vest %
$18.20
    100 %
$17.59
    88 %
$16.99
    75 %
$16.41
    63 %
$15.84
    50 %
$15.72
    44 %
$15.60
    38 %
$15.49
    31 %
$15.37
    25 %
$15.26
    19 %
<=$15.11
    13 %

When the Cumulative EPS results during the Measurement Period are between the
table values, an interpolation will be made to determine the vesting percentage
calculated to the nearest hundredth

 



--------------------------------------------------------------------------------



 



of a percentage. The manner in which the Board will determine Cumulative EPS
during the Measurement Period is set forth on Exhibit A attached hereto.
     (b) Vesting of Time-Based Restricted Shares. Provided Grantee is
continuously employed with the Company or a Subsidiary in Grantee’s present
position or in a different Participating Position during the Restriction Period,
the Time-Based Restricted Shares shall immediately vest in full on the Date of
Vesting.
     3. Change of Control. Notwithstanding Section 2 above, in the event of a
Change of Control, any unvested number of Restricted Shares shall vest and
become exercisable on fulfillment of the conditions specified in Section 12 of
the Plan.
     4. Settlement of Restricted Shares. Subject to Section 5 hereof, upon
satisfaction of the vesting requirements set forth in Section 2 hereof, and as
soon as administratively practicable following the Date of Vesting (but in no
event later than thirty (30) days following the Date of Vesting), the Company
shall issue Grantee one share of Common Stock free and clear of any restrictions
for each vested Performance-Based Restricted Share and each vested Time-Based
Restricted Share.
     5. Termination of Right to Restricted Shares. Notwithstanding anything
herein to the contrary,
     (a) On the date Grantee ceases to be continuously employed in any
Participating Position(s) at any time during the Restriction Period, the
Restricted Shares shall terminate and Grantee shall forfeit and lose all rights
to the Restricted Shares, except as otherwise provided below:
     (i) In the event of the death of Grantee during the Restriction Period, the
Total Number of Restricted Shares shall immediately vest upon his or her date of
death and be settled within 30 days of the termination of Grantee’s employment
as a result of his or her death.
     (ii) In the event Grantee is terminated by the Company or a Subsidiary as a
result of expiration of available disability leave of absence pursuant to
applicable Company policy due to sickness or bodily injury during the
Restriction Period, the Total Number of Restricted Shares shall immediately vest
upon the date of termination of Grantee’s employment and be settled within
30 days of the termination of Grantee’s employment as a result of his or her
disability.
     (iii) In the event Grantee’s employment terminates as a result of normal
retirement age as defined under the applicable retirement plan of the Company or
a Subsidiary, all rights of Grantee under this grant shall continue as if
Grantee had continued employment in a Participating Position. The determination
of the percentage of the number of Restricted Shares that will vest will be made
as if Grantee had remained employed in a Participating Position throughout the
Restriction Period.
     (iv) In the event Grantee’s employment terminates as a result of early
retirement (retirement on or after the earliest voluntary retirement age but
before normal retirement age as provided for in the applicable retirement plan
of the Company or a Subsidiary or retirement at an earlier age with the consent
of the Board), the Board shall have the right to cancel Grantee’s rights
hereunder, continue Grantee’s rights hereunder in full, or prorate the number of
Restricted Shares granted hereunder for the portion of the Restriction Period
completed as of the date of such retirement or as the Board may otherwise deem
appropriate. In the event Grantee’s rights hereunder continue in full or the
number of Restricted Shares is prorated, determination of the percentage of the
number of Restricted

2



--------------------------------------------------------------------------------



 



Shares that will vest will be made as if Grantee had remained employed in a
Participating Position throughout the Restriction Period.
     (b) In the event Grantee is transferred from a Participating Position, the
Board shall have the right to cancel Grantee’s rights hereunder, continue
Grantee’s rights hereunder in full, or prorate the number of Restricted Shares
granted hereunder for the portion of the Restriction Period completed as of the
date of such transfer or as the Board may otherwise deem appropriate. In the
event Grantee’s rights hereunder continue in full or the number of Restricted
Shares is prorated, determination of the percentage of the number of Restricted
Shares that will vest will be made as if Grantee had remained employed in a
Participating Position throughout the Restriction Period.
     (c) In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee in
the Restricted Shares shall terminate.
     6. Book Entry Account; Stockholder Rights. Within a reasonable time
following the Date of Grant, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in Grantee’s
name effective as of the Date of Grant, provided that the Company shall retain
control over the account until the Restricted Shares have vested. On the Date of
Grant, ownership of the Restricted Shares shall immediately transfer to Grantee
and, except for the substantial risk of forfeiture and the restrictions on
transfer expressly set forth herein, Grantee shall be entitled to all voting,
dividend, distribution and other ownership rights as may apply to the Common
Stock generally. Notwithstanding the foregoing, (a) any stock dividends or other
in-kind dividends or distributions with respect to the Restricted Shares shall
be held by the Company until the related Restricted Shares have become vested in
accordance with this grant and shall remain subject to the forfeiture provisions
to the same extent and at the same time as the Restricted Shares to which such
dividends or distributions relate and (b) any cash dividends or distributions
with respect to the Performance-Based Restricted Shares shall be deferred by the
Company and paid contingent upon the achievement of the applicable Management
Objective to the same extent and at the same time as the Performance-Based
Restricted Shares to which such dividends or distributions relate.
     7. Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the
Restricted Shares.
     8. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the Restricted Shares,
Grantee shall pay or make provision satisfactory to the Company for payment of
all such taxes.
     9. No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will confer upon Grantee any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate Grantee’s employment or other service at any time.
     10. Nature of Grant. Grantee acknowledges that (a) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (b) in consideration of the grant of the Restricted Shares, no
claim or entitlement to compensation or damages shall arise from termination of
the Restricted Shares or diminution in value of the shares received upon
settlement including (without

3



--------------------------------------------------------------------------------



 



limitation) any claim or entitlement resulting from termination of Grantee’s
active employment by the Company or a Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws) and Grantee hereby releases the
Company and its Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the Restricted Shares and this
Agreement, Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
     11. Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     12. Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
     13. Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. Grantee acknowledges and agrees that the terms
and conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in this Agreement by
reference. To the extent the Policy is applicable to Grantee, it creates
additional rights for the Company with respect to Grantee’s Restricted Shares.
     14. Data Privacy. Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this document by and among, as applicable, Grantee’s
employer (“Employer”) and the Company and its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. Grantee understands that Employer and the Company and its Subsidiaries
hold (but only process or transfer to the extent required or permitted by local
law) the following personal information about Grantee: Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Restricted Shares or
any other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to third parties assisting in the implementation,
administration and management of the Plan, including Charles Schwab & Co., Inc.,
that these recipients may be located in Grantee’s country or elsewhere
(including countries outside of the European Union or the European Economic
Area, such as the United States of America), and that the recipient’s country
may have different data privacy laws and protections than those that apply in
Grantee’s country. Grantee understands that Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes these
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Grantee may
elect to deposit any shares acquired upon vesting of the Restricted Shares.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan and in
accordance with local law. Grantee understands that Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative. Grantee understands, however, that
refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s

4



--------------------------------------------------------------------------------



 



refusal to consent or withdrawal of consent, Grantee hereby understands that
Grantee may contact his or her local human resources representative.
     15. Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the Restricted Shares and Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     16. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

5



--------------------------------------------------------------------------------



 



Exhibit A
To Calculate Cumulative EPS
Add the Earnings Per Share (EPS) (less those items relating to extraordinary
events or which result in a distortion of comparative results) for each fiscal
year of the Company during the Measurement Period.
Example:

         
Year 1 EPS
  $ 4.00  
Year 2 EPS
  $ 4.20  
Year 3 EPS
  $ 4.40  
 
       
Cumulative EPS
  $ 12.60  

Cumulative EPS = $12.60

 